 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarbara Clark and Benjamin L. Clark, d/b/a StarGrocery Company and d/b/a Star Super Duper andUnited Food and Commercial Workers Interna-tional Union, AFL-CIO.' Cases 8-CA 9269 and 8CA 9277September 24, 1979SUPPLEMENTAL DECISION AND ORDERBY MEMBERS PENELLO, MURPHY. AND TRUESI)ALEOn July 24, 1978, the National Labor RelationsBoard issued its Decision and Order in the above-captioned proceeding2in which it granted the Gen-eral Counsel's Motion for Summary Judgment andrequired, inter alia, that Respondents make wholeunit employees for their losses resulting from Respon-dents' unfair labor practices.On October 17, 1978, and November 1, 1978, Re-spondents' counsel and the General Counsel, respec-tively, entered into a stipulation wherein it was stated.inter alia, that Respondents have no objection to theBoard's Order of July 24, 1978, but that Respondentshave not been able to reach agreement with the Gen-eral Counsel as to the amount of backpay due em-ployees under the terms of said Order. Respondentsalso stipulated that in the event judicial proceedingsbecome necessary to enforce or review the Board'sbackpay determination, the only issue before thecourt will be the validity of the backpay computation,since Respondents concede that the Board's Order ofJuly 24, 1978, is valid and proper in all respects.Thereafter, on January 30, 1979, the Regional Di-rector for Region 8 issued a backpay specificationand notice of hearing setting forth certain allegationswith respect to the amount of backpay due to theemployees. According to the affidavit of service filedby the Regional Office, the backpay specification andnotice of hearing were served on the parties and theirrespective counsel on or about January 30, 1979. Atthe request of counsel for Respondents, additionalcopies of the backpay specification were sent to himon May 31, 1979, and received on June 1, 1979. Ac-cording to the affidavit of service filed by the Re-gional Office, copies were also sent by registered mailto Respondents' last known business address and lastknown home address. Respondents failed to submitan answer or respond in any way to the backpayspecification.I The name of the Charging Party is amended to reflect the new name ofthe union resulting from the merging of Retail Clerks International Unionand Amalgamated Meatcutters and Butcher Workmen of North America onJune 7, 1979.2 Reported at 237 NLRB 70.On June 11, 1979, counsel for the General Counselfiled directly with the Board in Washington, D.C., aMotion for Summary Judgment and brief in supportthereof, with exhibits attached. Subsequently, onJune 26, 1979. the Board issued an order transferringproceeding to the Board and Notice To Show Causewhy the General Counsel's Motion fr SummaryJudgment should not be granted. Respondents there-after filed a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions provides, in pertinent part. as follows:(a) ...The Respondent shall, within 15 daysfrom the service of the specification. if any, filean answer thereto ....**(c) ...If the respondent fails to file any an-swer to the specification within the time pre-scribed by this section, the Board may, eitherwith or without taking evidence in support of theallegations of the specification and without no-tice to the respondent, find the specification to betrue and enter such order as may be appropriate.The backpay specification, issued and served onRespondents and their counsel on January 30, 1979,specifically states that Respondents shall, within 15days from the date of the specification, file an answerto the specification with the Regional Director forRegion 8 and that if the answer fails to deny the alle-gations of the specification in the manner requiredunder the Board's Rules and Regulations and the fail-ure to do so is not adequately explained, such allega-tions shall be deemed to be admitted to be true, andRespondents shall be precluded from introducing anyevidence controverting them. According to the Mo-tion for Summary Judgment, the Regional Directorfor Region 8, on May 31, 1979, noting that no answerhad been received, sua sponte extended the time forfiling an answer to the close of business on June 11,1979. Respondents' counsel was specifically warnedthat a Motion for Summary Judgment would bemade before the Board unless an answer was filedwithin the aforesaid extension of time.Respondents did not file an answer to the backpayspecification within the required time period, and theGeneral C('ounsel accordingly moved for Summary245 NLRB No. 19196 STAR GROCERY COMPANYJudgment. In its order transferring proceeding to theBoard and Notice To Show Cause, issued June 26,1979, the Board specified that Respondents' writtenreply be filed with the Board in Washington, D.C.Respondents' reply, received on July 13, 1979, doesnot respond to any part of the backpay specificationbut raises, instead, certain independent issues.Respondents contend that their previous attorneyhad negotiated a settlement with the attorney for theUnion wherein Respondents were liable to employeesfor only $10,000 of accrued vacation pay. However,no evidence of such an agreement has been adduced.and we find such an unsupported allegation to be nei-ther a valid response to the backpay specification noran adequate explanation of Respondents' failure tofile a timely answer to same.Respondents also contend that they never agreedto the stipulation that the Board's Order of July 24,1978, was valid and proper. We find no merit to thiscontention, since Respondents' attorney, acting astheir representative, executed a written stipulation onOctober 17, 1978, specifically stating that the Board'sOrder was valid and proper.Respondents further allege that they have not re-ceived any Board communications addressed to themat any Newark, Ohio, address. We find, however, thatRespondents have had adequate notice, since a copyof the backpay specification was served on their attor-ney, Michael J. Norris, by regular mail on January30, 1979, and by registered mail on June , 1979. Re-spondents admit in their response to the Notice ToShow Cause that Michael Norris is their attorney. Wealso note that, in their reply to the Notice To ShowCause, Respondents admit to having had actual no-tice when they state that they were aware of hearingsscheduled by the Board, they were prepared to attendand give evidence, and they had notice that the hear-ings were canceled.Finally, Respondents' bare assertion that they areunable to satisfy the backpay order because theirbusiness is defunct and without assets is an invaliddefense in a backpay proceeding where the issue isthe amount due and not whether Respondents areable to pay. Neither is it an adequate explanation oftheir failure to file a timely answer to the backpayspecification, and we so find.Respondents' reply to the Board's Notice To ShowCause does not specifically deny or respond in anyway to the allegations of the backpay specification asrequired by Section 102.54(b) of the Board's Rulesand Regulations, nor does it adequately explain Re-spondents' failure to file a timely answer. The allega-tions of the backpay specification are thereforedeemed to be admitted as true, and the Board sofinds.Accordingly, on the basis of the allegations of thespecification, which are accepted as true, the Boardfinds the facts as set forth therein, concludes that thenet backpay due each of the employees is as stated inthe computations of the specification, and orders thatpayment thereof be made by Respondents to eachemployee named below.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondents, BarbaraClark and Benjamin L. Clark, d/b/a Star GroceryCompany and d/b/a Star Super Duper, Newark,Ohio, their agents, successors, and assigns, shall makewhole each of the employees named below by pay-ment to them of the amounts set forth adjacent totheir names, plus interest computed in the mannerprescribed in Florida Steel Corporation, 231 NLRB651 (1977), and accrued to the date of payment, mi-nus the tax withholdings required by Federal andstate laws:Suzanne CampbellLeland CocanourMichael DunlapCynthia FriendRobert HallEarnest HarrisTimothy HoweDana KendallEdward MaidelVera PorterDale PriceShirley RamseyLorna RiffleRonald SmithAlice SpringDes Van HornRoberta WadeJames WhiteJohn WhiteSheila Wright$5,045.604,992.201,515.002,461.60720.005,215.202,518.001,551.60564.004,881.601,036.853,513.603,686.403,679.203,692.40616.003,542.404,001.604,775.203,209.60197